[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                             JANUARY 21, 2009
                               No. 08-13730                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                  D. C. Docket No. 07-00022-CR-01-CAP-1

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

CHRISTOPHER LEE SPECK,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                              (January 21, 2009)

Before TJOFLAT, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

     On March 20, 2007, a Northern District of Georgia grand jury returned a six-
count superceding indictment against Christopher Lee Speck charging him as

follows: Count One, conspiracy to possess with intent to distribute at least 500

grams of a substance containing 3, 4-methylenedioxymethamphetamine

(“MDMA”) and methamphetamine, and a mixture of MDMA and

methamphetamine, in violation of 21 U.S.C. §§ 846; Counts Two through Five,

possession with intent to distribute a substance containing MDMA and

methamphetamine, and a mixture of MDMA and methamphetamine, in violation

of 21 U.S.C. § 841(a)(1); Count Six, possession of a firearm in furtherance of a

drug trafficking offense, in violation of 18 U.S.C. § 924(c)(1)(A). Speck pled

guilty to the Count Two offense, and stood trial before the district court on the

remaining counts of the superceding indictment. The court found Speck guilty on

all counts and sentenced him to concurrent prison terms of 121 months on the first

five counts, and a consecutive 60 months’ term on Count Six. He now appeals his

Count Six conviction, arguing that the evidence was insufficient to establish the

Count Six offense because there was no nexus between the firearm that he

possessed and his drug transactions.

      “We review the sufficiency of the evidence presented at trial de novo. The

evidence is viewed in the light most favorable to the government, with all

inferences and credibility choices drawn in the government’s favor.” United States



                                           2
v. LeCroy, 441 F.3d 914, 924 (11th Cir. 2006). “It is not necessary that the

evidence exclude every reasonable hypothesis of innocence or be wholly

inconsistent with every conclusion except that of guilt, provided a reasonable trier

of fact could find that the evidence establishes guilt beyond a reasonable doubt.”

United States v. Young, 906 F.2d 615, 618 (11th Cir.1990).

      Under 18 U.S.C. § 924(c)(1)(A), the government must show that a defendant

knowingly possessed a firearm in furtherance of any federal drug trafficking crime.

18 U.S.C. § 924(c)(1)(A); United States v. Woodard, 531 F.3d 1352, 1362 (11th

Cir. 2008). “The ‘in furtherance’ element requires proof that the firearm helped,

furthered, promoted, or advanced the drug trafficking.” Woodard, 531 F.3d at

1362 (quotation omitted). “There must be a showing of some nexus between the

firearm and the drug selling operation.” United States v. Timmons, 283 F.3d 1246,

1253 (11th Cir. 2002) (quotation omitted).

      After reviewing the evidence presented to the district court, we conclude that

it was sufficient to prove that Speck possessed his shotgun in furtherance of his

drug trafficking activities. Speck was storing, cutting, manufacturing, and

distributing drugs from his apartment. He kept within easy access – to protect his

operations – a loaded Mossberg 12 gauge shotgun.

      AFFIRMED.



                                          3